Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4, 7, 9 and 11 and is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-7258 in view of Pui et al. (US 2002/0007869), Roberts (US 2009/0050783) and Skinner (US 3,125,620).
JP 2012-7258 discloses an electrospinning head (abstract: figs. 1-10) comprising:
	a plurality of head units 101, 102 arranged along a longitudinal axis of the electrospinning head (fig. 1, 5-10), each of the plurality of head units including:
a unit main body (respectively, 101, 102) in which a hollow (respectively, 113, 114) configured to store a raw material liquid is formed along the longitudinal axis (figs. 5-6, 8-10), 
a nozzle defining outlet holes (respectively 111, 112) formed of a conductive material (see pp. 7-9 of English translation filed with IDS filed on May 5, 2022; at least a part of the portion in contact with the raw material liquid is formed of a conductive member; the first outflow body 101 is formed with a metal; other bodies have same function and structure), the nozzle (respectively 111, 112) being configured to eject the raw material liquid supplied through the hollow of the unit main body (respectively, 101, 102) (figs. 2, 8-10; see pp. 7-11 of English translation filed with IDS filed on May 5, 2022),
connection means 124 for connecting the head units 101, 102 together, 
(Claim 4) wherein the nozzles in the plurality of head units are electrically connected to one another and come to have an identical electric potential to one another by application of a voltage (see page 12 of English translation filed with IDS filed on May 5, 2022; using a single electrode the entire effluent 110 has the same potential; alternatively, the electrode may be divided into parts corresponding to the unit outflow bodies 101, 102 and the potential of each can be adjusted independently (i.e., capable of being adjusted to the identical electric potential));
(Claim 7) wherein the connection means 124 is provided away from the respective nozzles 111, 112 of the plurality of head units around the longitudinal axis (figs. 5-6, 8-10); and
(Claim 11) the electrospinning head being included in an electrospinning apparatus (fig. 1), the apparatus including 
a supply source 107 configured to supply the raw material liquid to a head flow passage formed by the hollows via pipe 171 (figs. 1, 8; see page 17 of English translation filed with IDS filed on May 5, 2022); and
an electric power source 122 configured to apply a voltage to the electrospinning head (fig. 7; (see pages 11-12 of English translation filed with IDS filed on May 5, 2022).
However, JP 2012-7258 doesn’t disclose the nozzle being provided on an outer circumferential surface of the unit main body, a plurality of first holes, a seal, a plurality of second holes OR a plurality of fastening members.  
Pui et al. (US 2002/0007869) discloses a head unit comprising a unit main body 760; and a plurality of nozzles 756 provided on an outer circumferential surface of the unit main body 760 (figs. 15A-15B; abstract; [0138]-[0139]); and
(Claim 9) wherein the head unit 760 includes plural of the nozzle 756, the plural of the nozzle include first nozzles 756 and second nozzles 756 provided so as to be shifted with respect to the first nozzle 756 around the longitudinal axis, the first nozzles 756 form a first nozzle row in which the first nozzles 756 are arranged along the longitudinal axis, and the second nozzles 756 form a second nozzle row in which the second nozzles 756 are arranged along the longitudinal axis, at a position shifted with respect to the first nozzle row 756 around the longitudinal axis (fig. 15A).
Roberts (US 2009/0050783) disclose an extrusion die head (abstract; figs. 1-9) including 
a plurality of head units 12, 16 arranged along a longitudinal axis of the die head (figs. 1, 9), each of the plurality of head units including:
a unit main body (respectively 12, 16) in which a hollow (respectively 36, 98) is formed along the longitudinal axis (fig. 9),
a plurality of first holes (respectively 42a-42D, 60A-60D) penetrating the unit main body along the longitudinal axis between the hollow and an outer circumferential surface in a radial direction (fig. 9);
a seal 14 provided between the plurality of head units 12, 16 adjacent to each other, the seal comprising a plurality of second holes 44a-44D penetrating the seal along the longitudinal axis and a second number of the second holes being the same as a first number of the first holes (figs. 1, 9; [0018]-[0021]; the number for each being four); and
a plurality of fastening members 88A-88D, a third number of the plurality of fastening members  being the same as the first number and the second number (figs. 1, 9; [0018]-[0021]; the number for each being four) and each of the plurality of fastening members 88A-88D being configured to be inserted in a corresponding one of the plurality of first holes (respectively 42a-42D, 60A-60D) and a corresponding one of the plurality of second holes 44a-44D (figs. 1, 9; [0018]-[0021]),
wherein the plurality of fastening members 88A-88D couple the plurality of head units 12, 16 in a state where the hollows 36, 98 of the unit main bodies communicate with one another (fig. 6).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the nozzle of JP 2012-7258 to be nozzles provided on an outer circumferential surface of the unit main body, as disclosed by Pui et al. (US 2002/0007869), because such a modification is known in the art and would provide an alternative configuration for the nozzle known to be operable in the art for extruding in multiple radial directions from a unit main body; and to further modify the head with a plurality of first holes, a seal, a plurality of second holes and a plurality of fastening members, as recited by Roberts (US 2009/0050783), because such a modification is known in the extrusion art and would provide an alternative configuration for the connection means capable of connecting and sealing adjacent parts of an extrusion head.
	As to the  plurality of fastening members each being made of a conductive material, Roberts (US 2009/0050783) further discloses that the fastening members are bolts [0021].  Skinner (US 3,125,620) discloses using steel bolts (conductive material) for connecting adjacent parts of an extrusion head (col. 3, lines 28-34).  Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify fastening members to be steel bolts because Roberts (US 2009/0050783) further discloses that the fastening members are bolts and because bolts made of metal for connecting parts of an extrusion head are known in the art as disclosed by Skinner (US 3,125,620).
	As to claim 7, it would have been further obvious to provide the fastening members away from the respective nozzles so as not to interfere with the nozzle operation and/or because JP 2012-7258 discloses that the connection means 124 should be provided away from the respective nozzles. 
Allowable Subject Matter
Claim 10 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest the electrospinning head, as recited by claim 10, particularly wherein the first nozzles in the first nozzle row and the second nozzles in the second nozzle row are arranged in a zigzag manner, the first nozzles and the second nozzles are alternately arranged in a direction along the longitudinal axis, and a coupling face of the head units adjacent to each other in the direction along the longitudinal axis is inclined relative to the longitudinal axis and a normal line direction of the coupling face is inclined relative to the longitudinal axis.
Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive. 
Applicant argues that JP 2012-7258 and Pui do not disclose a plurality of first holes, a seal, a plurality of second holes OR a plurality of fastening members, as recited by the instant claims.
The Examiner agrees.  However, these newly presented claim limitations are met by the prior art rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744